Judgment unanimously reversed, petition dismissed and relator remanded to custody. Memorandum: This is an appeal by respondent from a judgment sustaining a writ of habeas corpus directing that relator be released from prison and restored to parole. On December 8, 1972 relator’s parole was revoked after a parole revocation hearing which fully complied with People ex rel. Menechino v. Warden (27 N Y 2d 376). On February 15, 1972 a habeas corpus proceeding to test the validity of the determination of the Parole Board was dismissed. On August 3, 1972 upon a motion to reargue in light of Morrissey v. Brewer (408 U. S. 471), decided June 29, 1972, the court overruled its prior decision, granted the petition and restored relator to parole. Morrissey is not retroactive and does not apply to those who have had a full hearing. (Appeal from judgment of Wyoming County Court sustaining writ of habeas corpus.) Present — Del Yecchio, J. P., Marsh, Moule, Cardamone and Henry, JJ.